DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendments and Remarks filed on 11/03/2022
Application claims a FP date of Aug 04, 2020
Claim 1 is independent
Claims 1, 8-9 and 19-20 have been amended
Claims 1-20 are pending
Response to Arguments
Applicant's arguments filed 11/03/2022 have been fully considered but they are not persuasive.  In view of amendments made to the title, the objections to the Specifications has been withdrawn.  
On page 8 of the Remarks document, Applicant alleges that Sun’s disclosure of the RGB cells 121 and the IR cells 122 are not consecutively arranged but are arranged “alternately”.  The plain English meaning of “consecutively” is “one after another”.  Since the combination of cells 121 and 122 of Sun’s disclosure when grouped together are arranged “one after another”, it is therefore not unreasonable to interpret that Sun’s disclosure of the sensor arrangement to be “consecutive”.  Even when considered, individually, the sensors 121 and 122 do follow a particular order and could therefore be interpreted to be arranged “consecutively”.  Examiner would like to state on the record that  no where in the instant disclosure, either in the specification or the drawing, does the Applicant disclose “consecutive” arrangement of the first and second sensor.  Paragraph 0027 mere discloses “mosaic type sensors” where the spectral filters are dispersed in a mosaic shape (which Sun’s disclosure clearly discloses).  Furthermore paragraph 0028 discloses about rolling shutter type CMOS sensor and paragraph 0047 discloses about the aspect ratio.  Nowhere in the Application is the “arrangement” of the first sensor and the second sensor cells disclosed either in the Specification or in the drawings. 
Examiner believes that Sun discloses the limitations added in the Amendment, but to speed up prosecution, Examiner has brought in a new reference  to clarify the teachings of the amended claims.  Now Examiner is viewing the primary reference in combination with a second reference to meet all the limitations that are related to features that were not claimed in the prior office action.  The arguments are related to the amended claims and a new interpretation and combination of references has been applied to meet those limitations and an explanation is set forth in the following rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper.
In view of the above arguments, Examiner would like to maintain the rejection as detailed in the following detailed action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the fact that the limitations claimed in the amended independent claim “wherein the plurality of first sensors are arranged consecutively and the plurality of second sensors are arranged consecutively” is not disclosed anywhere in the instant specification or in the drawing.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended limitations claimed in the amended independent claim 1 “wherein the plurality of first sensors are arranged consecutively and the plurality of second sensors are arranged consecutively” is not disclosed anywhere in the instant specification or in the drawing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (WO2019/153787 A1 Published on Aug 08,2019; U.S. Patent Publication Number 2021/0044763 A1 has been used for citing purposes) in view of Grauer et al. (U. S. Patent Publication Number 2016/0344965 A1).


Regarding Claim 1, Sun discloses an apparatus (Fig 1 – dual spectrum camera) comprising: 
a first sensor unit (Fig 1 – image sensor 12 includes RGB photosensitive cells 121 – interpreted as the first sensor unit) that includes a plurality of first sensors arranged in a first direction (Fig 2 and 3 illustrate RGB-IR cells and it is clear that they are both in the same direction; see ¶0045); 
a second sensor unit (Fig 1 – image sensor 12 includes infrared radiation (IR) photosensitive cells 122 – interpreted as the second sensor unit)  that includes a plurality of second sensors arranged in the first direction (Fig 2 and 3 illustrate RGB-IR cells and it is clear that they are both in the same direction; see ¶0045); and 
a controller configured to control the first and second image sensor units (In ¶0054 Sun discloses that the image sensor 12 may be configured to control exposure parameters of the RGB photosensitive cells 121 and the IR photosensitive cells 122 separately), 
wherein the plurality of first sensor configured to receive a first image formed by light with a first wavelength (¶0047; since the RGB cells only see visible light information (wavelength of 390-780 nm)), 
wherein plurality of second sensor configured to receive a second image formed by light with a second wavelength (¶0048; and  the IR cells mainly sees near infrared waveband information with a wavelength range from 800 nm to 1000 nm), and 
wherein the controller controls the plurality of first sensors under a first common exposure condition, and controls the plurality of second sensors under a second common exposure condition (In ¶0028 Sun discloses that the cells 121 and 122 may have mutually independent exposure parameters thus ensuring that both the color image and the infrared image achieve the best exposure and image effect).
Sun discloses that the plurality of first sensors and second sensors are arranged in an order (See Fig 3), but fails to clearly disclose wherein the plurality of first sensors are arrange consecutively, and the plurality of second sensors are arranged consecutively.
Instead in a similar endeavor, Grauer discloses wherein the plurality of first sensors are arrange consecutively, and the plurality of second sensors are arranged consecutively (Grauer in Fig 7B, 7D and in ¶0116 - ¶0123 teaches the schematic arrangement of the spectral filters and further teaches that the areas 116 may correspond to a single pixel or groups of pixels.  In 7B he clearly teaches that the second sensor pixels (IR pixels) are arranged consecutively.).
Sun and Grauer are combinable because both are related to imaging and image processing device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pixel arrangement as taught by Grauer in the imaging module disclosed by Sun. 
The suggestion/motivation for doing so would have been to “have pattern according to operating circumstances (such as capturing conditions or enhancement requirements)” as disclosed by Grauer in ¶0123.
Therefore, it would have been obvious to combine Sun and Grauer to obtain the invention as specified in claim 1.

Regarding Claim 2, Sun in view of Grauer discloses wherein the first and second common exposure conditions include an exposure time (Sun: In ¶0064 Sun discloses that the image sensor controller controls the exposure times and gains of the RGB photosensitive cells 121 and the IR photosensitive cells 122).

Regarding Claim 3, Sun in view of Grauer discloses wherein the first and second common exposure conditions include an ISO speed (Sun: Since in ¶0065 Sun discloses shutter size and shutter speed and shutter time, Sun discloses ISO speed.  ISO speed determines how sensitive the camera is to incoming light.  Shutter speed also correlates to how much exposure increases or decreases.).

Regarding Claim 4, Sun in view of Grauer discloses further comprising an acquirer configured to acquire the first and second common exposure conditions using wavelength sensitivity characteristics of the first and second sensors (Sun: In ¶0039 Sun discloses and improved RGB-IR sensor solution to achieve independent control of exposure of the visible light image and the infrared image and has better signal-to-noise ratio and color performance; He further discloses in ¶0046 that the image sensor can simultaneously collect visible light image and infrared exposure parameters so as to obtain best exposure and image effect with a two-path exposure control mode.).

Regarding Claim 5, Sun in view of Grauer discloses further comprising a memory configured to store the wavelength sensitivity characteristics of the first and second sensors (Sun: Since in ¶0055 and in Fig 7, Sun discloses image processing module 51 which he discloses in ¶0051 to be made of FPGA and since it well known that FPGA contains lots of small blocks of memory modules which can either be used independently or combined to form larger memory blocks, it is clear that Sun discloses memory that could be used to store wavelength sensitivity data that it uses to improve the pixel sensitivity (signal-to-noise ratio)).

Regarding Claim 6, Sun in view of Grauer discloses further comprising an acquirer configured to acquire the first and second common exposure conditions using signals acquired from the first and second sensors (Sun: Fig 7 – image sensor 12 has RGB and IR cell exposure control parameters; Further in ¶0015 Sun discloses that the image processing module is configured to calculate exposure parameters of the visible light image and the infrared image separately based on a two-path exposure algorithm, and control the image sensor to update exposure parameters of the RGB photosensitive cells and the IR photosensitive cells separately to obtain a new original image).

Regarding Claim 7, Sun in view of Grauer discloses further comprising an estimator configured to estimate a spectral characteristic of ambient light during imaging using an intensity ratio between the first image and the second image (Sun: Sun discloses this in ¶0070 - ¶0072 that during a process of generating the fused image by the image fusion module 14 an ambient illuminance and ambient haze is estimated based on the visible light image and the first weighting coefficient ω1).

Regarding Claim 8, Sun in view of Grauer discloses wherein the controller starts exposing the plurality of second sensors at a timing when the plurality of first sensors are exposed for a specific time (Sun: Sun discloses this in ¶0064 where he discloses that the image sensor 12 separately controls the exposure times and gains of the RGB photosensitive cells 121 and the IR photosensitive cells 122).

Regarding Claim 10, Sun in view of Grauer discloses further comprising an optical system configured to form the first and second images (Sun: Throughout his disclosure, especially In Fig 4 and in ¶0052 Sun discloses the color RGB image and the IR image and in Fig 7 he further discloses the logical light separation module 13 to separate the image into visible light image and an infrared image).

Regarding Claim 12, Sun in view of Grauer discloses wherein the optical system includes: 
a first element configured to form the first image (Sun: Fig 1- image sensor 12 having the RGB photosensitive cells 121); 
a second element configured to form the second image (Sun: Fig 1- image sensor 12 having the IR photosensitive cells 122); 
a first spectral filter disposed on an optical path of the first (Sun: Fig 2 – filter 22; Infrared cut off filter 25 on the RGB cells 121); and 
a second spectral filter disposed on an optical path of the second element (Sun: Fig 2 – filter 22).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (WO2019/153787 A1 Published on Aug 08,2019; U.S. Patent Publication Number 2021/0044763 A1 has been used for citing purposes) in view of Grauer et al. (U. S. Patent Publication Number 2016/0344965 A1) as applied to Claim 1 above and further in view of Naing et al. (U. S. Patent Publication Number 2018/0309919 A1).

Regarding Claim 9, Sun in view of Grauer discloses sensors are exposed for a specific time (Sun: Sun discloses this in ¶0064 where he discloses that the image sensor 12 separately controls the exposure times), but fails to clearly disclose wherein the controller makes the plurality of first sensor output a signal relating to the first image at a timing when the plurality of first sensor is exposed for a specific time, and restarts exposing the plurality of first sensor.
Instead in a similar endeavor, Naing discloses wherein the controller makes the plurality of first sensor output a signal relating to the first image at a timing when the plurality of first sensor is exposed for a specific time, and restarts exposing the plurality of first sensor (Naing in Fig 2A and 2B teaches the signal timing diagram and described throughout the disclosure, especially in ¶0040 and further discloses that the electronic rolling shutter method and teaches that the exposure of each line or row of pixels sensors begins and ends at different times as each row has its own read and reset signal. Fig 6 teaches the flow chart and Fig 7 is a timing diagram and Fig 8 is a flow cart that allows synchronizing of the sensors).
Sun, Grauer and Naing are combinable because all are related to imaging and image processing device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the exposure and read control of different sensors in an imaging device as taught by Naing in the imaging module disclosed by Sun in view of Grauer. 
The suggestion/motivation for doing so would have been to “synchronize asymmetric sensors to allow the image device to ensure proper exposure control” as disclosed by Naing in ¶0003.
Therefore, it would have been obvious to combine Sun, Grauer and Naing to obtain the invention as specified in claim 9.

Claims 11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (WO2019/153787 A1 Published on Aug 08,2019; U.S. Patent Publication Number 2021/0044763 A1 has been used for citing purposes) in view of Grauer et al. (U. S. Patent Publication Number 2016/0344965 A1) as applied to Claim 10 above and further in view of Sano (U. S. Patent Publication Number 2018/0266941 A1).

Regarding Claim 11, Sun in view of Grauer discloses all the limitations of parent claim 1 and 10, but fails to clearly disclose wherein the optical system includes a diffraction element, and wherein the diffraction element has a spectral direction that is not parallel to the first direction.
Instead in a similar endeavor, Sano discloses wherein the optical system includes a diffraction element, and wherein the diffraction element has a spectral direction that is not parallel to the first direction (Sano in Fig 7 and in ¶--47 teaches changes in spectral sensitivity curve utilizing a diffraction grating 703.  He also teaches that the diffraction angle changes according to the wavelength in the diffraction grating 703.  The light diffracted by the diffraction grating 703 are illustrated by the broken line and the alternate long and short dash line.  It is therefore clear that the spectral direction is not  parallel to the first direction).
Sun, Grauer and Sano are combinable because all are related to imaging and image processing device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diffraction grating to analyze the color information of the images as taught by Sano in the imaging module disclosed by Sun in view of Grauer. 
The suggestion/motivation for doing so would have been to “execute different noise reduction processing for wavelength information when the determine sensitivity is different according to the image capturing lens and wavelength of color” as disclosed by Sano in ¶0052.
Therefore, it would have been obvious to combine Sun, Grauer and Sano to obtain the invention as specified in claim 11.

Regarding Claim 13, Sun in view of Grauer and Sano discloses wherein an optical system is attachable and detachable to the apparatus (Sano: Sano in  ¶0058 teaches that the image capturing optical system 21 may be attached to and detached from the image capturing apparatus body). The suggestion/motivation to do this would be to make the imaging device more transportable and convenient.

Regarding Claim 14, Sun in view of Grauer and Sano discloses wherein the first and second common exposure conditions include an exposure time (Sun: In ¶0064 Sun discloses that the image sensor controller controls the exposure times and gains of the RGB photosensitive cells 121 and the IR photosensitive cells 122).

Regarding Claim 15, Sun in view of Grauer and Sano discloses wherein the first and second common exposure conditions include an ISO speed (Sun: Since in ¶0065 Sun discloses shutter size and shutter speed and shutter time, Sun discloses ISO speed.  ISO speed determines how sensitive the camera is to incoming light.  Shutter speed also correlates to how much exposure increases or decreases.).

Regarding Claim 16, Sun in view of Grauer and Sano discloses further comprising an acquirer configured to acquire the first and second common exposure conditions using wavelength sensitivity characteristics of the first and second sensors (Sun: In ¶0039 Sun discloses and improved RGB-IR sensor solution to achieve independent control of exposure of the visible light image and the infrared image and has better signal-to-noise ratio and color performance; He further discloses in ¶0046 that the image sensor can simultaneously collect visible light image and infrared exposure parameters so as to obtain best exposure and image effect with a two-path exposure control mode.).

Regarding Claim 17, Sun in view of Grauer and Sano discloses further comprising an acquirer configured to acquire the first and second common exposure conditions using signals acquired from the first and second sensors (Sun: Fig 7 – image sensor 12 has RGB and IR cell exposure control parameters; Further in ¶0015 Sun discloses that the image processing module is configured to calculate exposure parameters of the visible light image and the infrared image separately based on a two-path exposure algorithm, and control the image sensor to update exposure parameters of the RGB photosensitive cells and the IR photosensitive cells separately to obtain a new original image).

Regarding Claim 18, Sun in view of Grauer and Sano discloses further comprising an estimator configured to estimate a spectral characteristic of ambient light during imaging using an intensity ratio between the first image and the second image (Sun: Sun discloses this in ¶0070 - ¶0072 that during a process of generating the fused image by the image fusion module 14 an ambient illuminance and ambient haze is estimated based on the visible light image and the first weighting coefficient ω1).

Regarding Claim 19, Sun in view of Grauer and Sano discloses wherein the controller starts exposing the plurality of second sensors at a timing when the plurality of first sensors are exposed for a specific time (Sun: Sun discloses this in ¶0064 where he discloses that the image sensor 12 separately controls the exposure times and gains of the RGB photosensitive cells 121 and the IR photosensitive cells 122).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (WO2019/153787 A1 Published on Aug 08,2019; U.S. Patent Publication Number 2021/0044763 A1 has been used for citing purposes) ) in view of Grauer et al. (U. S. Patent Publication Number 2016/0344965 A1) as applied to Claim 10 above and further in view of Sano (U. S. Patent Publication Number 2018/0266941 A1) as applied to claim 13 and further in view of Naing et al. (U. S. Patent Publication Number 2018/0309919 A1).

Regarding Claim 20, Sun in view of Grauer and Sano discloses sensors are exposed for a specific time (Sun discloses this in ¶0064 where he discloses that the image sensor 12 separately controls the exposure times), but fails to clearly disclose wherein the controller makes the plurality of first sensor output a signal relating to the first image at a timing when the plurality of first sensor is exposed for a specific time, and restarts exposing the plurality of first sensor.
Instead in a similar endeavor, Naing discloses wherein the controller makes the plurality of first sensor output a signal relating to the first image at a timing when the plurality of first sensor is exposed for a specific time, and restarts exposing the plurality of first sensor (Naing in Fig 2A and 2B teaches the signal timing diagram and described throughout the disclosure, especially in ¶0040 and further discloses that the electronic rolling shutter method and teaches that the exposure of each line or row of pixels sensors begins and ends at different times as each row has its own read and reset signal. Fig 6 teaches the flow chart and Fig 7 is a timing diagram and Fig 8 is a flow cart that allows synchronizing of the sensors).
Sun, Grauer, Sano and Naing are combinable because all are related to imaging and image processing device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the exposure and read control of different sensors in an imaging device as taught by Naing in the imaging module disclosed by Sun in view of Grauer and Sano. 
The suggestion/motivation for doing so would have been to “synchronize asymmetric sensors to allow the image device to ensure proper exposure control” as disclosed by Naing in ¶0003.
Therefore, it would have been obvious to combine Sun, Grauer, Sano and Naing to obtain the invention as specified in claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        November 21, 2022